The following opinion was filed April 17, 1906:
WiNsnow, J.
(dissenting). In this case it is decided in effect that a mortgage upon lands in Nebraska may be foreclosed by strict foreclosure in the courts of this state. This holding seems to me to be erroneous. It is the law of this state that a real-estate mortgage, whether legal or equitable, cannot be enforced by strict foreclosure, but only by judgment of foreclosure and sale under the statute. Rogers v. Burrus, 53 Wis. 530, 9 N. W. 786; Green v. Pierce, 60 Wis. 372, 19 N. W. 427. There was no proof of the law of Nebraska on the subject; hence it must, for the purposes of the case, be deemed the same as the law of Wisconsin. . Yet in this case a strict foreclosure has been decreed, in violation of the law of both states, because the parties are in one state and the land in another. The numerous cases holding that land contracts or trusts relating to property in a foreign state may be enforced in a personal action against the contractor or trustee by judgment requiring him to specifically perform his contract or fulfil the duties of his trust have no application. This is *648a case where the law of the forum and the law of the state where the land is situated prohibit the remedy by compulsion of the person, and require a remedy substantially in rem.
Nor do the cases where action is brought to foreclose upon a single complete property, like a railroad extending into another state or jurisdiction, apply. In such cases jurisdiction of one portion of an indivisible res is obtained, and foreclosure and sale of the whole property by the court so obtaining jurisdiction is deemed a necessity. But this is no such case.
In my judgment the court could only determine how much was due the plaintiff upon the instalment for the payment of which the Nebraska land was deeded as security, and when it had done this it had exhausted its power, and the plaintiff would be obliged to bring his action in Nebraska to foreclose the equitable mortgage created by the deed.
It is proper to note that it will appear by examination of the decisions in Nebraska that the supreme court of that state seems to have held that an equitable mortgage like the present, resulting from an absolute deed of real estate as collateral security only, may be foreclosed by strict foreclosure. Gallagher v. Giddings, 33 Neb. 222, 49 N. W. 1126; South Omaha Sav. Bank v. Levy, 95 N. W. 603. What effect this holding might have on the correctness of the present judgment may not be clear, but it cannot be considered because no proof was made in the case that such was the law of Nebraska, and in the absence of such proof the law of that state is conclusively presumed to be the same as the law of this state.
Dodge, J. I concur in the dissenting opinion of Mr. Justice WlNSLOW.